DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-13 are currently pending.
Claim 1 has been amended.
Claim 10 has been withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 1-4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP 08307088) in view of Ohno et al. (US 2006/0003188) and Ishino (JP 05114813).
Regarding Claim 1, Fuji teaches a radio wave, electromagnetic, absorber (Title) comprising a dielectric layer (Fig. 1, Item 2), a resistive layer on one principal surface of the polymer dielectric layer (Fig. 1, Item 1; Lines 253, 391, 418) comprising indium tin oxide (ITO) (Lines 240-242), an electrical conductive layer (Fig. 1, Item 3) deposed on the other principal surface of the dielectric layer. Fuji teaches the electrical conductive layer can have a sheet resistance of 5 ohm per square or less. (Line 281). Fuji teaches the resistive layer can have a sheet resistance of 327 to 427 ohm per square (Line 393), which overlaps the claimed range of 260 to 500 ohm per square and 390 ohms or less. This also means Fuji teaches the sheet resistance of the electrical conductive layer is lower than the sheet resistance of the resistive layer. 
Fuji does not specifically teach the resistive layer has a polycrystalline structure and the specific resistance. 
Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a crystalline layer. (Paragraph 0023). Ohno teaches this composition of ITO have good physical properties and protects the polymer substrate from damage from annealing the ITO layer (Abstract). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed ITO coating of Ohno to form the ITO layer of Fuji for improved physical properties and less damaged substrate.
Fuji does not specifically teach the thickness of the resistive layer. However, Ishino teaches a radio wave absorber comprising dielectric layer, a resistive layer and an electrically conductive layer (Fig. 3). Ishino teaches the resistive layer of ITO or tin oxide is suitable as the resistive layer and can have a thickness of less than 0.1 micron. (Lines 54-56). This overlaps the claimed range of less than 20 nm. Thus, as Ishino teaches as suitable thickness for the resistive layer to operate as a radio wave absorber like Fuji, it would have been obvious to one with ordinary skill in the art to use the claimed thickness for the resistive layer of Fuji and Ohno.
Thus, as Ohno and Ishino teaches the same ITO composition and structure recited as the instant Application (Paragraph 0028-0029) as well as the same method of making, sputtering, the combination of Fuji, Ohno, Ishino would have a resistive layer with the same specific resistance and polycrystalline structure as the claimed invention.
Regarding Claim 2, Ohno teaches the same ITO composition recited as the instant Application (Paragraph 0028-0029), the combination of Fuji and Ohno would have a resistive layer with the same specific resistance and polycrystalline structure as the claimed invention.
Regarding Claim 3, Ishino teaches the resistive layer of ITO or tin oxide is suitable as the resistive layer and can have a thickness of less than 0.1 micron. (Lines 54-56). This overlaps the claimed range of 15 to 200 nm.
Regarding Claim 4, Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a crystalline layer. (Paragraph 0023). This overlaps the claimed range of less than 5 weight%.
Regarding Claim 8, Fuji teaches the electrical conductive layer can have a sheet resistance of 0.5 ohm per square or less. (Line 281). This overlaps the claimed range of 0.001 to 30 ohms per square. 
Regarding Claim 9, Fuji teaches adhesive layer is disposed on an external side of the electrical conductive layer and a release liner is attached to conductive layer. (Lines 117-118, 360-368).
Regarding Claim 11, Fuji teaches the ITO film is formed on the dielectric film (Fig. 1, 4). Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). Thus, the ITO film is formed on a polymer film, the dielectric. 
Regarding Claim 12, Ohno teaches the ITO has 6% or less tin oxide. (Paragraph 0023). This overlaps the claimed range. As Ohno teaches an overlapping range for the composition of the film, then the ITO film taught by Ohno must also be chemical-resistant layer. A chemical composition and its properties are inseparable. (See MPEP §2112.01). 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji and Ohno applied in Claim 1, and as evidenced by PolymerDatabase (Dielectric Constants).
Regarding Claim 7, Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). These polymers have a relative permittivity of 3.4, 3.0, and 3.0, respectively, which fall within the claimed range of 1 to 10. 

Claims 1, 2, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 for being unpatentable over Fuji in view of Abe (JP 2004-241296) and Matsubara (JP H04-206403).
Regarding Claim 1, 5 and 6, Fuji teaches a radio wave, electromagnetic, absorber (Title) comprising a dielectric layer (Fig. 1, Item 2), a resistive layer on one principal surface of the polymer dielectric layer (Fig. 1, Item 1; Lines 253, 391, 418) comprising indium tin oxide (ITO) (Lines 240-242), an electrical conductive layer (Fig. 1, Item 3) deposed on the other principal surface of the dielectric layer. Fuji teaches the electrical conductive layer can have a sheet resistance of 5 ohm per square or less. (Line 281). Fuji teaches the resistive layer can have a sheet resistance of 327 to 427 ohm per square (Line 393), which overlaps the claimed range of 260 to 500 ohm per square. This also means Fuji teaches the sheet resistance of the electrical conductive layer is lower than the sheet resistance of the resistive layer. 
Fuji does not specifically teach the composition of the resistive layer and the specific resistance. 
Abe teaches a crystalline ITO layer doped with silicon with a resistivity of 9.0 x 10-4 ohm cm or less (Claim 1-3 of Abe; Paragraph 0049). This overlaps the claimed range of 5.0 x 10-4 ohm cm. Abe teaches ITO has a composition that overlaps the claimed ranges. (Claim 1 -2 of Abe). Abe teaches this creates an ITO is very smooth (Paragraph 0049) and has very good light transmittance (Paragraph 0024), which is desired by Fuji. Matsubara further teaches doping silicon into ITO (Claim 1 of Matsubara) improves the environmental resistance of the ITO film in various operating conditions (Page 2). Thus, as Abe teaches a Si doped ITO film that provides high light transmission as desired by Fuji and Matsubara teaches Si doped ITO film has improved environmental resistance, it would have been obvious to one with ordinary skill in the art to use the Si doped ITO of Abe as ITO layer in Fuji.
Regarding Claim 2, Abe teaches a crystalline ITO layer doped with silicon with a resistivity of 9.0 x 10-4 ohm cm or less (Claim 1-3 of Abe; Paragraph 0049). This overlaps the claimed range of 5.0 x 10-3 ohm cm or less. 
Regarding Claim 8, Fuji teaches the electrical conductive layer can have a sheet resistance of 0.5 ohm per square or less. (Line 281). This overlaps the claimed range of 0.001 to 30 ohms per square. 
Regarding Claim 9, Fuji teaches adhesive layer is disposed on an external side of the electrical conductive layer and a release liner is attached to conductive layer. (Lines 117-118, 360-368).
Regarding Claim 11, Fuji teaches the ITO film is formed on the dielectric film (Fig. 1, 4). Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). Thus, the ITO film is formed on a polymer film, the dielectric. 

Claim 3 and 13 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji, Abe and Matsubara as applied in Claim 1, in further view of Ishino.
Regarding Claims 3 and 13, Abe teaches a Si, impurity element, doped ITO (Claim 1-2; Paragraph 0049). Abe teaches the content of the tin can be 0.5 to 15% atomic weight and the Si can be 0.2 to 15% atomic weight (Claim 1-2 of Abe, Paragraph 0039). This creates a composition range that overlaps the claimed tin oxide weight% and allows for content of the impurity element to be lower than the content of the tin oxide. 
Fuji, Abe and Matsubara do not teach the claimed thickness of the ITO film.
Ishino teaches a radio wave absorber comprising dielectric layer, a resistive layer and an electrically conductive layer (Fig. 3). Fuji teaches the resistive layer of ITO or tin oxide is suitable as the resistive layer and can have a thickness of less than 0.1 micron. Lines 54-56). This overlaps the claimed range of 15 to 32 nm and 15-200 nm. Thus, as Ishino teaches as suitable thickness for the resistive layer to operate as a radio wave absorber like Fuji, it would have been obvious to one with ordinary skill in the art to use the claimed thickness for the resistive layer of Fuji. 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji, Abe and Matsubara as applied in Claim 1, and as evidenced by PolymerDatabase (Dielectric Constants).
Regarding Claim 7, Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). These polymers have a relative permittivity of 3.4, 3.0, and 3.0, respectively, which fall within the claimed range of 1 to 10.
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that Ishino teaches a different sheet resistance than what is claimed. This argument is found unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Fuji is teaching the sheet resistance, not Ishino. Ishino is present to teach suitable thickness ranges for the ITO layer. 
Applicant argues the examples of Ohno would lead to a higher specific resistance than the claimed range if lowered to the claimed thickness and points to Examples 7 and 7. This argument is found unpersuasive, as examples do not limit the broad disclosure of Ohno and is not limited to the claimed thickness and specific resistance of the examples.
Applicant argues that Abe teaches lower specific resistance and higher concentration of impurity elements than tin oxide in the examples. This argument is found unpersuasive, as Abe is not limited to the examples. Abe’s broad disclosure teaches a broader specific resistance and concentration of impurity element well within the claimed ranged.
Applicant argues that Matsubara teaches a sheet resistance that is lower than the claimed range. This argument is found unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Fuji is teaching the surface resistance, not Matsubara. Matsubara teaches the advantage of doping Si into films. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781